DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Leslye Davidson, Reg. 38,854 on 2/12/2021.

The application has been amended as follows: in claim 1 lines 30-31 
“c) as long as the pressure p(t) is less than pvalve, the calculation of the step b is reiterated for the following instant t+δt, with a constant physical time step δt[[.]];”


Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined boil off rate as the equivalent volume of liquid that would be boiled off per day due to the inputs of heat in the case where the tank would be open, on page 7 lines 11-14.
35 USC § 101
Claims 1-3 and 5 are not rejected under 35 U.S.C. 101 because the abstract limitations of claim 1 are integrated into the practical application of determining an autonomy of a non-refrigerated tank so that an operator can be informed of the duration of autonomy and is tied to the specific machine of a tank that contains natural gas and contains a man-machine interface for informing an operator. Examiner notes that according to the MPEP section 2111.02.I any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. Examiner notes that the limitation of “said tank being included in a vehicle that further comprises a system comprising means of a calculator that calculates the duration of autonomy of the tank, said calculator being connected to a Man-Machine Interface that makes it possible to inform an operator as to this -duration of autonomy” in the preamble is considered limiting.
Allowable Subject Matter
Claim 1-3 and 5 are allowed. 
Claims 4 and 6 are cancelled.
Claim 5 is renumbered.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Baune et al., US 2017/0114961 (hereinafter Baune), Lenz et al., 5,518,140 (hereinafter Lenz), Criel et al., US 2016/0061802 (hereinafter Criel), Whiteman et al., US 2016/0290561 (hereinafter Whteman), Fisher, US 2015/0120166 (hereinafter Fisher), Grant et al., US 2014/0333444 (hereinafter Grant), Kittilsen et al., US 2012/0267002 (hereinafter 
Baune teaches a method for calculating in real-time the duration of autonomy (e.g. “a gas autonomy indicating device to determine the usage time that corresponds to the quantity of gas remaining in the gas container equipped with the valve unit “, see paragraph [0009]) of a non-refrigerated tank (e.g. gas cylinder 20, see paragraph [0074] and Fig. 1 item 20) and pressure valves pvalve (e.g. valve unit 1 and 4, see Fig. 1 and 2 and paragraph [0026] and [0100]),
a system comprising means of a calculator that calculates the duration of autonomy of the tank, said calculator being connected to a Man-Machine Interface that makes it possible to inform an operator as to this -duration of autonomy (e.g. “an electronic device which calculates (i.e. a calculator that calculates) and displays (i.e. a man machine interface) a gas autonomy expressed in time units “, see paragraph [0022]), 
measuring using pressure (e.g. “the pressure indicating device 7, namely in this instance a pressure gage(i.e. sensor) “, see paragraph [0084] and Fig. 1 item 7).
Lenz teaches a tank being included in a vehicle (e.g. Fig. 1 shows item 22 tank included in vehicle 20),
a layer of natural gas in liquid state (1) (e.g. LNG, column 5 line 36), the filling rate of the tank (e.g. see Fig. 11, fill rate);
a natural gas layer in gaseous state (g) (e.g. gaseous natural gas, see column 5 line 50), a pressure p(t) (e.g. see Fig. 10); 
measuring using pressure (e.g. pressure sensor gauge, see column 5 line 54 and Fig. 4 item 84), 
liq(t0) and gaseous xgas(t0) phases are known input data corresponding either to the respective compositions of the liquid and gaseous phases at the time of the loading of the tank, or to average compositions for the type of liquefied natural gas layer used (e.g. see column 6 lines 17-26, “ The overfill protection system of the present invention insures that the tank 22, when filled, has a sufficient gas volume to allow the tank to sit after being filled for a predetermined hold time without the internal pressure reaching the relief pressure and venting gas to the atmosphere. For instance, if the initial pressure in the tank after being filled is 80 psi, and the relief pressure is 250 psi, there must be at least 18% gas volume, or no more than 82% liquid volume (i.e. while the respective compositions 4350010.1013US of the liquid xliq(t0) and gaseous xgas(t0) phases are known input data corresponding either to the respective compositions of the liquid and gaseous phases at the time of the loading of the tank), to allow for a hold time of 7 or 8 days”); 
and the duration of autonomy (e.g. hold time, see column 6 line 25).
Criel teaches pressure and temperature sensors ([0003]), pressure measurements at various times ([0011]), determining how pressure changes in a tank in time ([0051]).
Whiteman teaches pressure and temperature sensors ([0049]), maximum pressure of a LNG tank ([0052],[0054]), a pressure valve that activates at a predefined pressure threshold ([0068]).
Fisher teaches a non-refrigerated tank, said tank containing natural gas ([0019]), a gas a liquid layer ([0020]), a threshold pressure (pvalve, [0021]), temperature and pressure sensors ([0035]), determining a volume of gas ([0081], [0147]),  estimate a 
Grant teaches subtracting volume (0004]).
Kittilsen teaches estimating pressure ([0057]) and initializing temperature and pressure ([0070]).
However, the prior art fails to anticipate or render obvious a method for calculating in real-time the duration of autonomy of a non-refrigerated tank and defined by a set pressure of the valves pvalve, 
its shape and its dimensions, as well as its boil off rate, said tank being included in a vehicle that further comprises a system comprising means of a calculator that calculates the duration of autonomy of the tank, said calculator being connected to a Man-Machine Interface that makes it possible to inform an operator as to this -duration of autonomy, 
said tank containing natural gas divided into: 
a layer of natural gas in liquid state (1), defined at a given instant t by its temperature Tliq(t), its composition xliq(t), and the filling rate of the tank by said natural gas layer; 1a natural gas layer in gaseous state (g), defined at a given instant t by its temperature Tgas(t) and its composition xgas(t), and a pressure p(t); said method being characterized in that it consists of an algorithm comprising the following steps: 
a) at an instant t0, physical parameters of said natural gas layers are initialized, by measuring using pressure and temperature sensors, the pressure of the gas p(tO), and the temperature of the liquid Tiiq(t0); 
while the respective compositions  of the liquid xliq(t0) and gaseous xgas(t0) phases are known input data corresponding either to the respective compositions of the liquid and gaseous phases at the time of the loading of the tank, or to average compositions for the type of liquefied natural gas layer used; b4 
b) for each instant t greater than t0, a predetermined volume of natural gas in the gaseous or liquid state is subtracted from the tank containing the natural gas, said predetermined volume corresponding to the operating state of the tank at this instant t; and a calculation is made, based on the volume of natural gas remaining after subtraction, of physical parameters p(t), Tgas(t), and Tliq(t), using equations based on the conservation of the mass and of the energy of the liquid and gaseous natural gas contained in the tank; 
c) as long as the pressure p(t) is less than pvalve, the calculation of the step b is reiterated for the following instant t+δt, with a constant physical time step St. 
d) as soon as during the N iterations of the calculation process of p(t), p(t+δt),...,p(t+N*δt), the pressure p(t+ N*δt) becomes greater than or equal to pvalve, the calculation is stopped; 
e) the duration of autonomy sought is equal to the total duration N*St elapsed by the algorithm at the moment of the stoppage of the calculation in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862